Motion by respondent George M. Schlossman, an attorney whose resignation from the practice of law in the State of New York was accepted by this court, pursuant to order dated December 29,1981, to extend his time to comply with said order, relative to the conduct of resigned attorneys up to and including March 31, 1982. Cross motion by petitioner Grievance Committee for the Second and Eleventh Judicial Districts (1) to find respondent guilty of contempt of this court’s order, dated December 29, 1981, in that he failed to comply with its directions concerning the conduct of a resigned attorney, and to punish him for contempt; (2) to have this court appoint an attorney to inventory the files of George M. Schlossman and to take such action as may be indicated to protect *897the interest of his clients and the public. Motion to extend time, denied. Cross motion will be disposed of as follows: (1) Martin Siegelbaum, Esq., of 26 Court Street, Brooklyn, New York, is appointed to inventory respondent’s files and to take such action as seems indicated to protect the interest of the clients and the public at large. The action by the appointee shall proceed forthwith. (2) The issues raised by the cross motion to punish the resigned attorney for contempt and the opposition raised thereto are referred to Honorable Max Galfunt (a former Criminal Court Judge), of 216 Beach 143rd Street, Neponsit, New York 11694, as Special Referee, to hear and report his findings on the issues. The cross motion, insofar as it is to punish the resigned attorney will bq held in abeyance pending the report of the Special Referee. Damiani, J. P., Lazer, Mangano and Gibbons, JJ., concur.